Citation Nr: 1529117	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 1971 to August 1974.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

On his substantive appeal, the Veteran requested a Board hearing by video conference.  He was scheduled for a hearing on June 30, 2015, but did not appear at his hearing or request to reschedule the hearing.  Accordingly, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic or continuous since service. 

2.  Hearing loss did not manifest to a compensable degree within one year of service separation. 

3.  The evidence does not establish that the Veteran's current hearing loss disability either began during or was otherwise caused by his military service.  

4.  The evidence of record fails to establish that the Veteran's tinnitus is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in April 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained. 

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and requested to schedule such a hearing, but then failed to appear.  Therefore, the hearing request is considered withdrawn.  

The Veteran was also provided with VA examinations in October 2012 and October 2013 (the reports of which has been associated with the claims file), which the Board find to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for Hearing Loss

In April 2010 the Veteran filed a claim for entitlement to service connection for hearing loss.  His claim was denied by an August 2010 rating decision.  The Veteran filed a notice of disagreement and perfected an appeal to this denial.  

The Veteran contends that he has hearing loss as a result of his military service.  The Veteran has suggested several ways that service could have caused hearing loss, including noise exposure from his duties as a helicopter mechanic, and as a result of pneumonia contracted after boot camp.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Turning to the evidence of record, the Veteran's service treatment records do not show that he had any threshold shifts in his right and left ears on audiometric testing during service, and hearing loss was not diagnosed in either ear either at enlistment or at separation in August 1974.  

Audiometric testing was also conducted at enlistment in November 1970, and the audiometric readings were reported in American Standards Association (ASA) standards, which have since been replaced by International Standards Organization (ISO)-American National Standards Institute (ANSI) standards.  Therefore, the Board has converted the enlistment audiometric readings to ISO-ANSI standards; the results showed the following, with pure tone thresholds recorded in decibels:





HERTZ


500
1000
2000
3000
4000
RIGHT
15
5
5

5
LEFT
5
0
0

5

In May 1972, the Veteran specifically denied any hearing loss on a medical history survey completed, and audiometric testing showed the following, with pure tone thresholds recorded in decibels:





HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
5
20
5
LEFT
5
5
5
5
5

At the Veteran's separation physical in August 1974, audiometric testing showed the following, with pure tone thresholds recorded in decibels:





HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
5
20
10
LEFT
10
5
0
5
5

As such, at separation, the Veteran did not have a hearing loss disability in either ear, even under Hensley, and there was little change in the decibel levels at the various frequencies from enlistment to separation.

Following service, the Veteran did not seek any treatment for hearing loss for many years.  There is no medical evidence showing a diagnosis of sensorineural hearing loss either in service or within one year of the Veteran's separation from service in August 1974.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Furthermore, the Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of hearing loss in service and continuously after service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted.

The Veteran currently experiences bilateral hearing loss which he believes is the result of military noise exposure during.  The Board has acknowledged that the Veteran was exposed to acoustic trauma, and he currently has a hearing loss disability in both ears for VA purposes.  However, when service connection is not established on a presumptive basis, as here, competent evidence is necessary to link the current bilateral hearing loss to military noise exposure. 

The Board turns now to whether the Veteran can be granted service connection on a direct basis.  As noted above, the Veteran has been diagnosed with bilateral hearing loss, and it has been conceded that he had in-service noise exposure.  However, it is the final element of Shedden where the Veteran's claim fails.  The Veteran received treatment for his hearing loss in 2010 at the St. Louis VAMC. In August 2010 he was afforded a VA audiological evaluation at which he reported that his hearing loss with an unknown onset time.  He had the most difficulty in conversations if people did not look at him, and he was unable to understand people if they stood across the street from him or around 100 feet away.  He noted that he served in the Marines from 1971 to 1974 as a helicopter mechanic, and reported that as a civilian he worked in a hat factory for nine months without hearing protection.  The examiner diagnosed normal to moderately severe hearing loss in both ears, but found that due to the absence of any hearing loss during his period of service, it was not at least as likely as not that the Veteran's hearing loss or tinnitus was related to his military service.

In October 2012 the Veteran was afforded a VA examination for his hearing loss.  At that examination the Veteran reported hearing loss, specifically reporting having difficulty hearing women's voices in crowds, and noting that he had to say "what" quite a bit.  When asked to elaborate how long he had noticed his hearing loss occurring he noted that it started maybe 20 or 30 years earlier.  

The examiner confirmed the Veteran's diagnosis of hearing loss, but noted that the Veteran had normal hearing upon separation from service without any significant threshold shifts in hearing from enlistment to separation.  The examiner found that based on this information and on documentation of normal hearing upon separation, it was not likely that his hearing loss was caused by his military noise exposure.  In further support of his conclusion, the examiner cited the Institute of Medicine's report indicating that there is no scientific basis for delayed or late onset noise exposure induced hearing loss.

In October 2013 the Veteran was afforded another VA examination for his hearing loss.  At that examination the Veteran noted that he had hearing loss which he believed resulted from his time in the Marines as a helicopter mechanic.  He noted that he was exposed to jet engines, auxiliary power plants and gear boxes.  He also denied any recreational noise exposure since separation.  The examiner confirmed the diagnosis of bilateral sensorial hearing loss and opined that as the Veteran entered service with normal hearing and no hearing loss was indicated upon separation, it was less likely than not that his hearing loss was related to service.  

The Board finds the October 2012 and October 2013 examiner's opinions to be highly probative.  At those examinations the examiner stated that based upon the claims folder and lack of proximity between the dates of service and the onset of the hearing loss, the Veteran's hearing loss was not at least as likely as not related to his military service.  In providing the opinions, the examiner considered all of the evidence available, and was fully apprised of the Veteran's military and post-military noise exposure.  The examiner's opinions were based upon a thorough review of the claims folder and a comprehensive examination of the Veteran, and a detailed rationale was provided.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  As such, the Board finds the opinion provided by the VA examiners to be of high probative value.

The Board finds that no competent medical evidence has been advanced which questions the examiner's conclusion.  Thus, the Board the VA examiner's opinions weighing against a finding of relationship of hearing loss to service to be the most probative evidence of record; and given this conclusion the weight of the evidence demonstrates that the Veteran's current hearing loss is not otherwise related to service.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service); Hensley, 5 Vet. App. 155 (provisions of 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).

The Board notes that the Veteran has submitted numerous statements relating his hearing loss to service, specifically to his in-service bout of pneumonia and his exposure to contaminated water at Camp Lejeune while in-service.  Although the Board concedes that the Veteran has been exposed to Camp Lejeune contaminated waters, the only evidence is of record which links the Veteran's current hearing loss to his contaminated water exposure or his in-service pneumonia are his personal statements.  

The Board acknowledges the Veteran's lay statements claiming that his hearing loss is related to his service; specifically, he has related it to his noise exposure and his exposure to contaminated water at Camp Lejeune.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, he has not provided any statements which describe his perception of diminished hearing acuity.  Rather, the closest the Veteran has come to linking his bilateral hearing loss to service is his assertion that he as had hearing loss for 20-30 years.  

Unfortunately, the Veteran is not competent to offer an opinion concerning the etiology of his sensorineural hearing loss as the determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  The Veteran is not an audiologist, and has not offered any form of medical qualification.  The question of whether hearing loss, first diagnosed decades after separation is related to military service is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical and audiological professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's contentions are not sufficient to relate his current bilateral hearing loss which began many years after service to his military noise exposure, to chemical exposure at Camp Lejeune, or to pneumonia.

Unfortunately, no competent evidence has been presented to even suggest that the Veteran's bilateral hearing loss was the result of military noise exposure, chemical exposure at Camp Lejeune, or pneumonia.

Therefore, bilateral hearing loss has not been shown to be related to the Veteran's noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for bilateral hearing loss  on a direct basis is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Tinnitus

The Veteran claimed service connection for tinnitus in April 2010.  Tinnitus is a subjective disability, and that the Veteran was competent to report/diagnose the condition.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has reported incidents of tinnitus since June 2010 in both ears.  Therefore, the first element of Shedden is satisfied.  

With respect to the second element of Shedden, whether the Veteran had any in-service incurrence or injury, the Board notes that the Veteran's service treatment records (STRs) are silent with respect to complaints, treatment, or diagnosis of tinnitus.  

The Veteran has presented competent evidence that he was exposed to loud noises such as helicopters and generators while in-service.  38 U.S.C.A. § 1154(a).  Therefore, the second element of Shedden is also satisfied.   

The Board turns now to the third element of Shedden, requiring that there exist a causal relationship between the present disability and the in-service disease or injury.  It is on this basis that the Veteran's claim fails.  At the Veteran's October 2012 and October 2013 VA examinations the examiner noted that the Veteran's tinnitus was less likely than not related to service, because he had not reported experiencing any tinnitus during service or until many years following his discharge.  

The Board notes that the Veteran has submitted numerous statements relating his tinnitus to service, specifically to his in-service bout of pneumonia and his exposure to contaminated water at Camp Lejeune while in-service.  Although the Board concedes that the Veteran has been exposed to Camp Lejeune contaminated waters, the only evidence is of record which links the Veteran's current tinnitus to his contaminated water exposure or his in-service pneumonia are his personal statements.  

Consideration has been given to the Veteran's assertions that his tinnitus had its onset in service or is etiologically related thereto.  He is again deemed competent to identify the symptoms of tinnitus, i.e., ringing in the ears.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and while tinnitus is a condition capable of lay diagnosis, the cause of tinnitus requires the opinion of an expert.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The probative value of his lay evidence is thereby outweighed by the October 2012 and October 2013 VA examiner's opinions.  

While a layperson may be considered competent to describe the syptoms of tinnitus and when they onset, the Veteran's reports in this case of when his tinnitus started are inconsistent.  

He first stated in June 2010, more than 30 years removed from service, that the onset of his tinnitus was new, and that his left ear tinnitus began approximately a month prior to this treatment and his right ear approximately two months prior.  Almost immediately following this treatment session, the Veteran reported in August 2010 that his left ear tinnitus had been continuing for "decades" and it was his right ear that had just started.  Following this report, in November 2011 the Veteran reported that he did hear some low humming in his ears during service, but that it didn't become continuous until a few years after discharge.  Due to the inconsistency of the Veteran's reports of the onset of tinnitus, the Board finds that his statements are not sufficiently credible to establish that tinnitus began during service.  Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

Without lay evidence relating the onset of the Veteran's tinnitus to his military service, the only competent evidence of record addressing the etiology of his tinnitus is the multiple medical opinions which have consistently found it less likely than not that the Veteran's tinnitus either began during or was otherwise caused by his military service.

As such, the weight of the competent and probative evidence establishes that the Veteran's tinnitus is not etiologically related to the Veteran's exposure to noise in service.  Therefore, the claim is denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


